Mr. Justice Heydenfet/dt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
If a note is payable in' bank, notice of non-payment may be given to the indorser, on the evening of the day on which the note is payable, after the close of banking hours, and such notice will not be premature, because it is commercially dishonored, if not paid within those hours.
As to a note not payable in bank, notice may be given on the evening of the day it is payable, at the close of the usual hours of commercial business; and, in places where there are no regular hours of business, the notice may be given after sunset.
*31In this case, the record discloses that the notice was given at from 4 to 4-¿- o’clock P. M., of the day on which the note was payable. It does not show, however, that the time specified was after the expiration of the usual hours of business, and we necessarily know that, in midsummer, the hour named was far from sunset.
The proof is, therefore, insufficient to make out proper notice.
Judgment reversed, and cause remanded.